Citation Nr: 1119569	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-38 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to initial disability rating greater than 50 percent for major depression with psychotic features.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, her husband, mother and aunt


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran had active service from October 1978 to August 1983.

This appeal to the Board of Veterans' Appeals (BVA or Board) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The decision granted the Veteran's claim for service connection for major depression with psychotic features, and assigned an initial disability rating of 50 percent for the condition retroactively effective from November 7, 2007, the date of receipt of the Veteran's claim for service connection.  The current appeal is for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).



REMAND

A preliminary review of the record discloses a need for additional development before appellate review may proceed.  In this regard, the Board is of the opinion that the record demonstrates the need for an additional VA examination of the Veteran in order to assess the severity of her psychiatric disability.

In various statements submitted by the Veteran and her representative, including in her October 2010 hearing testimony, the Veteran alleges that her depression disorder with psychotic features is worse than the initially assigned 50 percent rating.  When, as here, a Veteran claims that her condition is worse than when last rated, and when the available evidence is too old for a proper evaluation of her disability, including insofar as assessing its current severity, VA's duty to assist includes providing her a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See, too, AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that, although his rating was increased, it is presumed he is seeking the highest possible rating unless he expressly indicates otherwise).

The Veteran therefore needs to be reexamined to reassess the severity of her depressive disorder.  This is especially true since her most recent VA compensation examination was in February 2008, more than 3 years ago.  Furthermore, her examination was conducting when she was trying to establish her entitlement to service connection for this disorder, as opposed to assessing the current severity of her disorder.  38 C.F.R. § 3.327(a) (2010); See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991); and VAOPGCPREC 11-95 (April 7, 1995).

Further, the Veteran's VA treatment record from September 2010 reflects a Global Assessment of Functioning (GAF) score of only 48, whereas the VA compensation examination in February 2008 shows a significantly higher GAF score of 60.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), p. 32).  And according to the DSM-IV, GAF score of only 48 indicates the Veteran has "serious" symptoms or impairment in her social and occupational functioning, e.g., unable to keep a job, whereas a higher GAF score of 60 denotes less severe, i.e., relatively "moderate," social and occupational impairment.  So reexamination is needed.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on her part is required.  Accordingly, this case is REMANDED for the following action:


1.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation she has received for her major depression since September 2010 (the date of the last medical records associated with the claims file) and to provide any releases necessary for the VA to secure private medical records of such treatment or evaluation.  The RO/AMC should then obtain and associate with the claims file any treatment records identified by the Veteran, to include all VA treatment records.  

2.  The RO/AMC should afford the Veteran an examination to assess the severity and manifestations of her major depression.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, the examiner is requested to report complaints and clinical findings associated with the Veteran's service connected disability in detail.  In doing so the examiner is requested to assign an Axis V diagnosis (Global Assessment of Functioning Scale score), consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, that represents only the symptomatology attributable the Veteran's service connected disability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.


When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument she desires to have considered in connection with her current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


